DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-15 in the reply filed on 29 July 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 18 March 2021, have been considered.

Drawings
The drawings received on 18 March 2021 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hetzer (US 5,883,648).
With respect to claim 1, Hetzer discloses a liquid discharge device comprising: 
a head (Fig. 1, element 2) including a discharge port (Fig. 2, element 211), the head configured to discharge a liquid (Column 1, lines 10-15) from the discharge port toward an object (Column 4, lines 54-56); 
a liquid receiving surface (Fig. 8, element 52) configured to receive the liquid discharged from the discharge port (Column 5, lines 57-63); 
a liquid collector (Fig. 8, element 510) configured to collect the liquid received by the liquid receiving surface (Column 6, lines 38-53); and 
a moving unit (Fig. 3, element 4) configured to hold the liquid receiving surface and the liquid collector (Fig. 3, element 5) the moving unit being movable (Fig. 3, elements 3, 9) at a facing position (Fig. 4) where the liquid receiving surface faces the discharge port (Column 5, lines 44-64) without changing an inclination (Fig. 1, element 5 and Fig. 4, element 5) of the liquid collector with respect to a horizontal plane (Fig. 3, i.e. left/right direction and up/down direction is the horizontal plane).
The examiner notes to applicant that the limitations concerning the functional language of the apparatus are broad in scope and would have been obvious to one of ordinary skill in the art in view of Hetzer as applied above.
With respect to claim 2, Hetzer discloses  the moving unit (Fig. 3, element 4) is movable (Fig. 3, elements 3, 9) at the facing position without changing a height (Fig. 1, element 5 and Fig. 4, element 5) of the liquid collector (Fig. 8, element 510).
With respect to claim 3, Hetzer discloses the moving unit (Fig. 3, element 4) is movable (Fig. 3, elements 3, 9) between the facing position (Fig. 4, element 4) and a position (Fig. 1, element 4) where the liquid receiving surface (Fig. 8, element 52) does not face (Fig. 1, element 5) the discharge port (Fig. 2, element 211) without changing the inclination (Fig. 1, element 5 and Fig. 4, element 5) of the liquid collector with respect to the horizontal plane (Fig. 3, i.e. left/right direction and up/down direction is the horizontal plane).
With respect to claim 4, Hetzer a liquid discharge device comprising: 
a head (Fig. 1, element 2) including a discharge port (Fig. 2, element 211), the head configured to discharge a liquid (Column 1, lines 10-15) from the discharge port toward an object (Column 4, lines 54-56); 
a liquid receiving surface (Fig. 8, element 52) configured to receive the liquid discharged from the discharge port (Column 5, lines 57-63); 
a liquid collector (Fig. 8, element 510) configured to collect the liquid received by the liquid receiving surface (Column 6, lines 38-53); and 
a moving unit (Fig. 3, element 4) configured to hold the liquid receiving surface and the liquid collector (Fig. 3, element 5) the moving unit being movable (Fig. 3, elements 3, 9) in a horizontal direction (Fig. 1, i.e. arrow direction and opposite arrow direction) at a facing position (Fig. 1, element 201) where the liquid receiving surface (Fig. 4, element 5) faces the discharge port (Column 5, lines 44-64).
The examiner notes to applicant that the limitations concerning the functional language of the apparatus are broad in scope and would have been obvious to one of ordinary skill in the art in view of Hetzer as applied above.
With respect to claim 5, Hetzer discloses the moving unit (Fig. 3, element 4) is movable (Fig. 3, elements 3, 9) in the horizontal direction (Fig. 1, i.e. arrow direction and opposite arrow direction) between the facing position (Fig. 4, element 4) and a position (Fig. 1, element 4) where the liquid receiving surface (Fig. 8, element 52) does not face the discharge port (Fig. 2, element 211).
With respect to claim 6, Hetzer discloses a chassis (Fig. 1, element 20) configured to hold the discharge port (Fig. 2, element 211) of the head (Fig. 1, element 2) and movably support the moving unit (Fig. 1, element 4).
With respect to claim 7, Hetzer discloses the head (Fig. 1, element 2) is configured to discharge the liquid from the discharge port (Fig. 2, element 211) in a direction (Column 4, lines 54-56) intersecting a direction of gravity (Fig. 3, i.e. into the page), and wherein the liquid collector (Fig. 8, element 510) is disposed below the liquid receiving surface (Fig. 8, element 52).
With respect to claim 8, Hetzer discloses moving unit includes a protrusion(Fig. 3, element 6)  that protrudes toward the discharge port (Fig. 2, element 211) from the liquid receiving surface (Fig. 3, element 5) and extends in a direction parallel to the liquid receiving surface in a state in which the liquid receiving surface faces the discharge port (Fig. 4, element 6).
With respect to claim 9, Hetzer discloses the protrusion (Fig. 3, element 6) includes a first protrusion (Fig. 3, element 61) and a second protrusion (Fig. 3, element 62) disposed across the liquid receiving surface (Fig. 1, element 5) in a moving direction (Fig. 1, i.e. arrow direction and opposite arrow direction) of the moving unit (Fig. 1, element 4), and wherein the first protrusion and the second protrusion extend in a direction perpendicular (Fig. 3, i.e. into the page) to the moving direction of the moving unit.
With respect to claim 10, Hetzer discloses the discharge port includes a plurality of discharge ports (Fig. 2, array of element 211); and wherein, when the moving unit (Fig. 4, element 4) moves in a state in which the liquid receiving surface (Fig. 4, element 5) faces at least one of the discharge ports, the protrusion (Fig. 3, element 6) is configured to (Fig. 3, element 61 or 62) contact at least another of the discharge ports (Fig. 3, element 2).
With respect to claim 12, Hetzer discloses the liquid collector (Fig. 8, element 510) is configured to (Column 5, line 62 – Column 6, line 2) collect a cleaning liquid (Fig. 1, element 22) supplied to the liquid receiving surface (Fig. 8, element 52).
With respect to claim 13, Hetzer discloses a cleaning liquid supplier (Fig. 1, element 22) configured to supply the cleaning liquid (Column 5, line 62 – Column 6, line 2) to the liquid receiving surface (Fig. 8, element 52).
With respect to claim 14, Hetzer discloses the head (Fig. 1, element 2) includes: a liquid chamber; an opening and closing member configured to open and close a flow path between the liquid chamber and the discharge port; a piezoelectric element configured to drive the opening and closing member; and a housing accommodating the liquid chamber, the opening and closing member, and the piezoelectric element.
The examiner notes to applicant that the head limitations are well known in the inkjet art.  See for example JP2020168786 at Fig. 13, which was cited by applicant on 18 March 2021.
With respect to claim 15, Hetzer discloses a liquid discharge apparatus comprising the liquid discharge device (Fig. 1) and a guide configured to movably holds the liquid discharge device (Column 1, lines 6-27).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reasons for allowance for claim 11 is that applicant’s claimed invention includes a liquid discharge device having a head, discharge port, a liquid receiving surface, a moving unit, and a protrusion, where when the moving unit moves, the head is configured to discharge the liquid from the discharge port toward the liquid receiving surface after the protrusion passes through the discharge port.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        08/04/2022